CLAY, Commissioner.
Appellant was charged with transporting alcoholic beverages in local option territory. When the case was called for trial his counsel moved for a continuance and filed an affidavit of a physician which recited that appellant was actively ill and had been advised to stay in bed. The trial court denied the motion, ordered that the indictment be “taken for true and confessed”, and the court fixed his punishment at confinement in jail for 30 days and a fine of $20.
The Commonwealth confesses the error of proceeding in this manner and it appears unnecessary to discuss the reasons therefor.
The judgment is reversed.
All concur.